639 N.W.2d 511 (2002)
2002 ND 21
Wolfgang MAU and Ena Mau, Plaintiffs and Appellants,
v.
NORTH DAKOTA INSURANCE RESERVE FUND, a corporation, Defendant, and
National Union Fire Insurance Company of Pittsburgh, Pennsylvania, a corporation, Defendant and Appellee.
No. 990217.
Supreme Court of North Dakota.
February 20, 2002.
Rehearing Denied March 12, 2002.
*512 Duane A. Lillehaug (argued) and Leland F. Hagen of Lee Hagen Law Office, Ltd., Fargo, for plaintiffs and appellants.
William P. Harrie of Nilles, Hansen & Davies, Ltd., Fargo, for defendant and appellee.
PER CURIAM.
[¶ 1] Wolfgang Mau and Ena Mau appealed from a district court summary judgment dismissing their action against National Union Fire Insurance Company of Pittsburgh, Pennsylvania, for underinsured motorist benefits. We certified the following question to the Wisconsin Supreme Court:
Is Endorsement # 1 defining an "Insured" as "Only while occupying the Alamo rental vehicle, any rentee/lessee who purchases the International Extended Protection (IEP) Option, but only while the Alamo vehicle is being driven by the rentee/lessee" valid under Wisconsin law to preclude underinsured motorist coverage to one who rents a car from Alamo, purchases the IEP Option, and is injured while sitting in a different car?
Mau v. National Union Fire Ins. Co., 2000 ND 97, ¶ 15, 610 N.W.2d 761.
[¶ 2] The Wisconsin Supreme Court answered our certified question by holding Wolfgang Mau is a named insured and the occupancy requirement is invalid under Wisconsin law. Mau v. National Union Fire Ins. Co., 248 Wis.2d 1031, 637 N.W.2d 45, 2001 WI 134, ¶¶ 40, 41.
[¶ 3] The judgment appealed from is reversed, and the matter is remanded for further proceedings consistent with Mau v. National Union Fire Ins. Co., 248 Wis.2d 1031, 637 N.W.2d 45, 2001 WI 134.
[¶ 4] VANDE WALLE, C.J., SANDSTROM, NEUMANN, MARING, and KAPSNER, JJ., concur.